Citation Nr: 1105049	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-18 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for porphyria cutanea tarda (PCT).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1971 to January 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 rating 
decision of the Cheyenne, Wyoming RO.  In April 2009, the Board 
remanded this issue for further development.


FINDINGS OF FACT

1.  An unappealed February 1996 rating decision denied the 
Veteran's claim of service connection for porphyria cutanea tarda 
(PCT), based on findings that such disability was not manifested 
in service or to a degree of 10 percent or more within a year 
after the Veteran's last date of service in Vietnam and, in 
essence, was unrelated to service.  

2.  Evidence received since the February 1996 rating decision 
does not tend to relate the Veteran's PCT to his military 
service; does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for PCT; and does 
not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of 
service connection for PCT may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to substantiate 
each element of the underlying service connection claim; and (3) 
is specifically required to substantiate the element or elements 
needed for service connection that were found insufficient in the 
prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in 
the development of the claim.  While he did not receive complete 
notice prior to the initial rating decision, a June 2005 letter 
provided certain essential notice prior to the readjudication of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  An August 2009 letter provided notice that complied with 
Kent and explained the evidence VA was responsible for providing 
and the evidence he was responsible for providing.  This letter 
also informed the appellant of effective date criteria.  An 
August 2010 supplemental statement of the case (SSOC) 
readjudicated the matter after the appellant and his 
representative had opportunity to respond.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is 
cured by the issuance of fully compliant notification followed by 
readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The duty to 
assist by arranging for a VA examination or obtaining a medical 
opinion does not attach unless a previously denied claim is 
reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Historically, an unappealed February 1996 rating decision denied 
the Veteran service connection for PCT, based on findings that 
such disability was not manifested in service or within one year 
following the Veteran's last date of service in Vietnam, and was 
not shown to be related to his service.  That decision is final.  
38 U.S.C.A. § 7105.  

Generally, when the RO denies a claim, and the veteran does not 
appeal the denial, such determination is final, and the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 
173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection for porphyria cutanea tarda may be awarded on 
a presumptive basis if such disability was manifested to a degree 
of 10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran's DD Form 214 shows he served in Vietnam from August 
11, 1971 to March 1, 1972.  The evidence of record at the time of 
the February 1996 rating decision also included the Veteran's 
STRs which do not show any complaints, treatment, or diagnosis of 
PCT.  Also of record in February 1996 was a report of a September 
1995 VA general medical examination, during which the Veteran 
reported that he first noticed occasional blistering of his skin, 
which seemed worse after sun exposure, 4 or 5 years prior; the VA 
examiner noted a history of a PCT diagnosis some 3 years prior.  
Following a physical examination, the diagnoses included 
polysubstance abuse with a history of alcoholism, and PCT 
exacerbated and brought on by the alcoholism.  The VA examiner 
noted that PCT is a hereditary disease that can be unmasked by 
exposure to a variety of chemicals and opined that in the 
Veteran's case, it is most likely due to his history of 
alcoholism.  The examiner noted that chronic hepatitis can also 
cause the unmasking of PCT but the Veteran's liver function tests 
done in the past would not suggest a major problem with chronic 
hepatitis or iron storage disease for the Veteran.  
The record also included VA treatment records which showed the 
Veteran had received treatment for PCT since (as early as in) the 
early 1990s, and statements from the Veteran claiming that the 
disability began while he was in service.  

Evidence received since the time of the February 1996 rating 
decision consists essentially of VA treatment records which show 
occasional treatment for PCT (but do not include any opinion 
relating the Veteran's PCT to his service, to exposure to 
herbicide agents, or to complaints therein), and Social Security 
Administration records.

Because service connection for PCT was denied in February 1996 
based on a finding that such disability was not manifested in 
service or to a degree of 10 percent or more within one year 
after the Veteran's last date of service in Vietnam. And was 
unrelated to his service, for evidence to be new and material in 
this matter, it would have to tend to relate the Veteran's PCT to 
his active service.  

The VA treatment records received since the February 1996 rating 
decision are merely cumulative (and therefore not new) evidence.  
They show occasional treatment for PCT, but do not contain any 
new information or medical opinion relating it to the Veteran's 
active service or to his exposure to herbicide agents therein.  
It was previously established, and is not in dispute, that he has 
PCT (that is treated when necessary) which he seeks to have 
service-connected.  

The Veteran's own assertions regarding his current PCT are, for 
the most part, repetitions of what he previously alleged and are 
likewise cumulative, and not new, evidence.  The Veteran has 
additionally claimed that his PCT is related to hepatitis C, for 
which he has a confirmed diagnosis and receives ongoing 
treatment.  However, in its April 2009 decision, the Board denied 
service connection for hepatitis C.  Therefore, any claim of 
service connection for PCT on the basis that it is secondary to 
hepatitis C lacks legal merit.  See 38 C.F.R. § 3.310.

In summary, no additional evidence received since the February 
1996 rating decision is new evidence that tends to prove that the 
Veteran's PCT is related to his military service.  Therefore, the 
additional evidence received since February 1996 does not address 
the unestablished fact necessary to substantiate the claim of 
service connection for PCT; does not raise a reasonable 
possibility of substantiating such claim; and is not new and 
material.  Accordingly, the claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for porphyria 
cutanea tarda is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


